DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: the recitations of zinc octoate, zinc hexanoate, and zinc ethylhexanoate are redundant, as they are all encompassed by the broader category of zinc carboxylate.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not provide support over the entire claimed range of “at least about 1.5% by weight water” in the instantly claimed foamable composition.  However, the Office does note that an amount of water of at least about 1.5 parts per hundred parts polyol (pphp) is supported by Paragraph 0036 of the instant specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the limitation "said precipitant resistant metal catalyst".  There is insufficient antecedent at least one precipitant resistant metal catalyst.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/114397 to Van Horn et al. in view of US 2007/0232711 to Frei et al.
Regarding Claims 1, 5, and 7.  Van Horn et al. teaches a foamable composition comprising HCFO-1233zd/1-chloro-3,3,3-trifluoropropene as a blowing agent; a sucrose polyol, Mannich polyol, triethanolamine polyol, and diethylene glycol as polyols; a 
In Example 9, the sum of the weight of the polyols can be calculated to be 70.0 parts by weight, by adding the amount of each of the polyols given in Table 3.  Water is added in amount of 1.0 parts by weight (Table 3).  Thus, water is provided in an amount of 1.0 parts by weight per 70.0 parts by weight of all polyols in composition, which corresponds to roughly 1.4 parts by weight water per 100 parts by weight of all polyols in composition.  This amount of water is then just outside the claimed range of at least 1.5 parts per hundred parts of said one or more polyols.  It is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.
Van Horn et al. also does not expressly teach the composition further comprises a precipitant resistant zinc-based metal catalyst.  However, Frei et al. teaches zinc octoate may be used in conjunction with or in place of DABCO® 33-LV as a catalyst in polyurethane foams (Paragraph 70).  Zinc octoate is set forth a suitable precipitant resistant zinc-based metal catalyst in instant Claims 6 and 7.  Van Horn et al. and Frei et al. are analogous art as they are from the same field of endeavor, namely polyurethane prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06).  In light of In re Kerkhoven, combining DABCO® 33-LV and zinc octoate in a polyurethane foam composition would have been obvious given their known and shared intended use as catalysts in the production of polyurethane foams.

Response to Arguments
Applicant's arguments filed June 4, 2021 have been fully considered but they are not persuasive because:
A) Applicant argues that the amendment to Claim 7 obviates the claim objection.  However, this objection has been maintained for the second reason discussed in the Non-Final Office action.  Namely, the recitations of zinc octoate, zinc hexanoate, and zinc ethylhexanoate are redundant, as they are all encompassed by the broader recited category of zinc carboxylate.  
.
C) With respect to the general arguments regarding the applied prior art, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
D) Applicant’s remarks indicate additional data and/or analysis supportive of the unexpected results produced in accordance with the present invention would be submitted.  However, as no additional evidence has been provided as of the mailing date of this Office action, the outstanding rejection under 35 U.S.C. 103 has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764